The judgment of the Supreme Court was entered,
Per Curiam.
The precise question raised by the scire facias and demurrer in this case, is on the right of Howell, the creditor, to sell the interest of R. B. Ross as a partner in the partnership effects levied upon the fi. fa., under a judgment against Humphrey, the other partner, confessed for a debt of the firm. This being the only question raised by the demurrer, the court below was right.in giving judgment for the defendant, Howell, in the audita querela.
Judgment affirmed.